Case: 16-14534   Date Filed: 01/04/2018   Page: 1 of 12


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-14534
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:15-cv-02445-TWT



PAUL F. JANNUZZO,

                                             Plaintiff - Appellant,

versus

GLOCK, INC.,
CONSULTINVEST, INC.,
ROBERT T. CORE,
JOHN F. RENZULLI,

                                             Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (January 4, 2018)

Before WILSON, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 16-14534        Date Filed: 01/04/2018        Page: 2 of 12


       Paul F. Jannuzzo appeals the district court’s dismissal of his malicious

prosecution and RICO claims against Glock, Inc. (Glock), Consultinvest, Inc.,

Robert T. Core, and John F. Renzulli (Defendants), and the district court’s denial

of his Rule 59(e) motion for leave to file a Second Amended Complaint.

       Despite the perturbing circumstances of Mr. Jannuzzo’s investigation and

prosecution, we conclude that he has failed to establish plausible malicious

prosecution and RICO claims, that his proposed amended complaint does not

rescue these claims, and that the district court therefore did not err in denying his

motion for reconsideration. Accordingly, we affirm.

                                                 I.

       Jannuzzo’s claims were born out of his trial for theft by conversion and

conspiracy to violate Georgia’s RICO Act, O.C.G.A. § 16-4-4.1 The theft charge,

which served as a predicate act necessary for the RICO offense, concerned a pistol

loaned to Jannuzzo in 1999 by Glock for use in his role as Glock’s general counsel.

Jannuzzo resigned as general counsel in 2003, and, shortly thereafter, he notified

Glock’s succeeding general counsel, Kevin Connor, that he still had the pistol. But

Glock did not request it back, and Jannuzzo never returned it. In 2007, due to an

unrelated event, the State of Georgia found the pistol—which was still registered to

Glock—in Jannuzzo’s possession. Two years later, despite a four year statute of

1
 The details of his prosecution and trial are skillfully summarized in the district court order. See
Jannuzzo v. Glock, Inc., No. 1:15-CV-2445-TWT (N.D. Ga. June 1, 2016).
                                                 2
              Case: 16-14534    Date Filed: 01/04/2018    Page: 3 of 12


limitations for theft by conversion, the State of Georgia charged Jannuzzo with

conspiracy to violate Georgia RICO, using the pistol conversion as a predicate act.

      At trial, a jury convicted Jannuzzo of both charges, but, three years later, the

Georgia Court of Appeals reversed his conviction. It found that “the State failed to

carry its burden to prove that Jannuzzo was indicted on [either] count within the

applicable statutes of limitation.” Jannuzzo v. State, 746 S.E.2d 238, 243 (Ga. Ct.

App. 2013).

      Jannuzzo then filed a complaint against the defendants, alleging malicious

prosecution under 42 U.S.C. § 1983 and Georgia law, related conspiracy claims,

and violations of Georgia RICO, O.C.G.A. § 16-4-4(a)–(c). Jannuzzo later sought,

and received, leave to amend his complaint. But on June 1, 2016, the district court

dismissed the First Amended Complaint as to all defendants.

      Jannuzzo moved the district court to reconsider, pursuant to Federal Rule of

Civil Procedure 59(e), and sought leave to file a Second Amended Complaint, a

proposal of which he attached to his motion. Among other things, Jannuzzo

argued that the district court erred in dismissing his claims and put forth newly

discovered evidence supporting his allegations.

      The district court denied Jannuzzo’s motion, finding that he only repackaged

his original arguments; that he failed to demonstrate that his new evidence was

previously unavailable; and that granting him leave to replead his RICO claims


                                          3
              Case: 16-14534     Date Filed: 01/04/2018    Page: 4 of 12


would be futile because his proposed Second Amended Complaint still fell short of

Rule 9(b)’s particularity requirement. This appeal ensued.

                                          II.

      We review de novo the district court's grant of a motion to dismiss,

“accepting the factual allegations in the complaint as true and construing them in

the light most favorable to the plaintiff.” Glover v. Liggett Grp., Inc., 459 F.3d

1304, 1308 (11th Cir. 2006) (per curiam). “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.

Ct. 1937, 1949 (2009) (internal quotation marks omitted).

      “We review the denial of a motion to alter or amend a judgment under Rule

59(e) for abuse of discretion.” Shuford v. Fidelity Nat. Prop. & Cas. Ins. Co., 508

F.3d 1337, 1341 (11th Cir. 2007). While we review the denial of a motion to

amend a complaint for abuse of discretion, “we review de novo the underlying

legal conclusion of whether a particular amendment to the complaint would be

futile.” Chang v. JPMorgan Chase Bank, N.A., 845 F.3d 1087, 1093–94 (11th Cir.

2017) (internal quotation marks omitted).




                                           4
              Case: 16-14534    Date Filed: 01/04/2018    Page: 5 of 12


                                         III.

A. Malicious Prosecution Claims

      Jannuzzo argues that the defendants strategically misrepresented evidence of

Glock Inc.’s corporate knowledge of the whereabouts of the pistol he was

convicted of converting in order to circumvent the statute of limitations. He also

argues that the defendants failed to investigate and present potentially exculpatory

testimony. These actions, he posits, amounted to fraud.

      In order to establish a § 1983 malicious prosecution claim, a plaintiff must

prove (1) the common law elements for malicious prosecution and (2) that the

defendants violated his Fourth Amendment right to be free from unreasonable

seizures. Wood v. Kesler, 323 F.3d 872, 881 (11th Cir. 2003). For § 1983

purposes, “the constituent elements of the common law tort of malicious

prosecution include[]: (1) a criminal prosecution instituted or continued by the

present defendant; (2) with malice and without probable cause; (3) that terminated

in the plaintiff accused's favor; and (4) caused damage to the plaintiff accused.”

Id. at 881–82.

      In Georgia, as a general rule, a guilty verdict is conclusive evidence of

probable cause—even if the conviction is later reversed—and thus sinks a claim

for malicious prosecution. Condon v. Vickery, 606 S.E.2d 336, 339 (Ga. Ct. App.

2004). But “[c]ases in which the judgment in the original action is obtained by


                                          5
               Case: 16-14534        Date Filed: 01/04/2018      Page: 6 of 12


fraud, perjury, or subornation are excepted from the operation of this general rule.”

Georgia Loan & Tr. Co. v. Johnston, 116 Ga. 628, 631, 43 S.E. 27, 28 (Ga. 1902).

Likewise, the denial of a motion for directed verdict of acquittal conclusively

determines that probable cause existed, absent a showing of fraud or corruption.

Akins v. Warren, 375 S.E.2d 605, 606 (Ga. 1989). The Supreme Court of Georgia

has suggested that the fraud exception may be warranted when the plaintiff

provides evidence of perjured testimony or “intentional corruption of the criminal

trial,” such as bribing the judge. Id.

       Because Jannuzzo was convicted at trial—where three motions for directed

verdict were denied—he must make out a plausible claim that his trial was

corrupted by fraud. He fails to do so. While Jannuzzo alleges that defendants

manipulated the evidence put forth at trial and were aware of potentially

exculpatory testimony, he does not provide any legal support for how these facts

corrupted his trial or produced a fraudulent verdict, as required by Georgia law.

The district court astutely pointed out that Jannuzzo was able to present at trial the

very testimony which he claims was concealed. 2 Indeed, the Georgia Court of

Appeals relied upon the trial testimony in reversing his conviction on statute of

limitation grounds, concluding that the evidence demonstrated (1) that Glock, Inc.


2
 Specifically, Kevin Connor, Glock, Inc.’s new general counsel, testified at the trial that he
spoke with Jannuzzo on the phone in 2003, that Jannuzzo told him that he had the pistol, and that
Connor relayed this information to his superior, Robert Glock.
                                                6
              Case: 16-14534     Date Filed: 01/04/2018   Page: 7 of 12


recorded that the gun was loaned out to Jannuzzo in 1999 and (2) that Jannuzzo

notified Glock’s general counsel in 2003 that he still had the gun. Jannuzzo, 746

S.E.2d at 241–42.

      In his three motions for directed verdict, Jannuzzo repeatedly put forth this

statute of limitations defense, which was also placed before the jury. But the

prosecution put on competing evidence—such as testimony that, in 2005, Jannuzzo

told Glock Inc.’s outside counsel, defendant John F. Renzulli, that he no longer had

the gun. This testimony was supported by a follow up email from Jannuzzo to

Renzulli suggesting that Glock Inc.’s paperwork was incorrect. Jannuzzo does not

allege that Renzulli committed perjury or fabricated this evidence at his trial.

      Indeed, Jannuzzo does not claim that any witness committed perjury that

corrupted his trial. Instead, he argues that the defendants collectively orchestrated

the testimony so that no individual had to commit perjury, while ensuring that

Glock Inc.’s corporate knowledge would not be accurately represented. This, quite

simply, is not a claim of perjury. And, once again, the decision of the Georgia

Court of Appeals belies Jannuzzo’s contention that the trial testimony fraudulently

obscured Glock, Inc.’s corporate knowledge.

      Because there was probable cause for Jannuzzo’s prosecution, and because

Jannuzzo does not plausibly establish that his trial verdict was the product of fraud

or corruption, we must affirm the dismissal of his malicious prosecution claims.


                                          7
              Case: 16-14534     Date Filed: 01/04/2018    Page: 8 of 12


B. RICO Claim

      Next, Jannuzzo argues that the defendants engaged in a pattern of

racketeering in violation of Georgia’s RICO statute by making false statements,

failing to disclose exculpatory evidence, manipulating evidence and testimony at

trial, and committing perjury at a pre-trial proceeding.

      In order to make out a racketeering claim under Georgia’s RICO statute, a

claimant must allege two interrelated predicate offenses. O.C.G.A. § 16-14-3(4).

Furthermore, Federal Rule of Civil Procedure 9(b) requires that “[c]ivil RICO

claims, which are essentially a certain breed of fraud claims, must be pled with an

increased level of specificity.” Ambrosia Coal & Const. Co. v. Pages Morales,

482 F.3d 1309, 1316 (11th Cir. 2007). The purpose of this rule is to “alert[]

defendants to the precise misconduct with which they are charged and protect[]

defendants against spurious charges of immoral and fraudulent behavior.” Durham

v. Bus. Mgmt. Assocs., 847 F.2d 1505, 1511 (11th Cir. 1988) (internal quotation

marks omitted). Thus, in order to satisfy Rule 9(b), RICO complaints must allege

two predicate offenses and describe: “(1) the precise statements, documents, or

misrepresentations made; (2) the time and place of and person responsible for the

statement; (3) the content and manner in which the statements misled the Plaintiffs;

and (4) what the Defendants gained by the alleged fraud.” Ambrosia Coal, 482

F.3d at 1316–17.


                                          8
              Case: 16-14534     Date Filed: 01/04/2018   Page: 9 of 12


      We agree with the district court that Jannuzzo failed to allege his RICO

claims in either his First or proposed Second Amended Complaint with the

specificity required by Rule 9(b). Both of Jannuzzo’s complaints consist of mostly

vague and conclusory allegations which fail to assert the “when, where, by whom,

or specifically what” of the predicate offenses alleged. See Brooks, 116 F.3d at

1371 (internal quotation marks omitted).

      Take Jannuzzo’s claim that defendants improperly influenced the testimony

of Peter Manown in violation of O.C.G.A § 16-10-32 and O.C.G.A § 16-10-93.

Jannuzzo alleges that defendants were involved in initiating a plea deal “to obtain

leverage over Manown so that he would testify against Jannuzzo” and “provide[]

the testimony that Defendants wanted.” But these conclusory statements are not

supported by specific facts sufficient to plausibly constitute the alleged predicate

offenses, which require such actions as threats of physical harm or intimidation.

See O.C.G.A §§ 16-10-32, -93.

      Jannuzzo’s allegation that defendants manipulated Kevin Connor’s

testimony suffers from the same flaws. While Jannuzzo intimates that the

defendants influenced Connor, through Detective Harrison, to remove portions of

his affidavit unfavorable to the prosecution, Jannuzzo fails to allege what content

was deleted, the nature of the manipulation, and how it amounted to a violation of




                                           9
               Case: 16-14534        Date Filed: 01/04/2018        Page: 10 of 12


any Georgia law. Accordingly, these allegations cannot serve as predicate offenses

for Jannuzzo’s RICO claim.

       In his proposed Second Amended Complaint, Jannuzzo argues for the first

time that defendants violated O.C.G.A. § 16-10-203 by “willfully provid[ing]

statements to Butters that contained knowingly false statements . . . in order to

obtain an indictment” and “continue the prosecution of Jannuzzo.” While tacking

on this new predicate offense stretches the purpose of a motion to alter or amend, 4

we also find these vague allegations to lack the specificity required by Rule 9(b).

See Ambrosia Coal, 482 F.3d at 1316–17. Jannuzzo rehearses his refrain about

Glock, Inc.’s knowledge of the whereabouts of the converted pistol, but he fails to

identify the content of any false statements or fabricated evidence specifically put

forth by defendants to government officials in violation of the aforementioned

Georgia statute.

       Finally, Jannuzzo’s proposed Second Amended Complaint does provide

stronger evidence of Renzulli’s alleged perjury at a pre-trial hearing regarding his

relationship with a paralegal; however, this additional information does not salvage


3
  O.C.G.A. § 16-10-20 makes punishable “[a] person who knowingly and willfully falsifies,
conceals, or covers up by any trick, scheme, or device a material fact; makes a false, fictitious, or
fraudulent statement or representation; or makes or uses any false writing or document, knowing
the same to contain any false, fictitious, or fraudulent statement or entry, in any matter within the
jurisdiction of any department or agency of state government . . . .”
4
  “Motions to amend should not be used to raise arguments which could, and should, have been
made before the judgment was issued.” O'Neal v. Kennamer, 958 F.2d 1044, 1047 (11th Cir.
1992).
                                                 10
             Case: 16-14534     Date Filed: 01/04/2018    Page: 11 of 12


Jannuzzo’s RICO claim. Jannuzzo argues that this alleged perjury impacts

Renzulli’s credibility, while defendants argue that it is immaterial. We need not

weigh in on whether lying about an affair at a pre-trial hearing is material in this

case, because, either way, Renzulli’s Second Amended Complaint fails to plausibly

allege two predicate acts necessary to establish his RICO claims against

defendants. Accordingly, we affirm the dismissal of Jannuzzo’s RICO claims

against all defendants.

C. Rule 59(e) Motion

      Our conclusions above necessarily mean that Jannuzzo’s amendments to his

RICO claims would be futile. While the Federal Rules allow a court to “freely

give leave” to amend a complaint “when justice so requires,” Fed. R. Civ. Pro.

15(a)(1)(B), “a district court may properly deny leave to amend the complaint

under Rule 15(a) when such amendment would be futile, such as when the

complaint as amended is still subject to dismissal.” Chang , 845 F.3d at 1094

(internal quotation marks omitted). Because Jannuzzo’s proposed Second

Amended Complaint is still subject to dismissal, the district court did not err in

denying Jannuzzo leave to amend it.

      Neither did the district court abuse its discretion in denying Jannuzzo’s

motion to reconsider based upon new evidence. Jannuzzo alleges that he obtained

new evidence of a meeting where Glock, Inc. employees were instructed not to


                                          11
             Case: 16-14534     Date Filed: 01/04/2018    Page: 12 of 12


accept any guns from Jannuzzo after he left Glock, Inc. In his Rule 59(e) motion,

Jannuzzo argued that this new evidence “only came to [his] attention after briefing

on Defendants’ motions to dismiss was complete.” But Jannuzzo fails to

demonstrate that this evidence was previously unavailable, as required by this

circuit. See Mays v. U.S. Postal Serv., 122 F.3d 43, 46 (11th Cir. 1997) (per

curiam) (“[W]here a party attempts to introduce previously unsubmitted evidence

on a motion to reconsider, the court should not grant the motion absent some

showing that the evidence was not available during the pendency of the motion.”).

Therefore, the district court did not err in denying Jannuzzo’s Rule 59(e) motion.

                                         IV.

      We affirm the dismissal of Jannuzzo’s malicious prosecution and RICO

claims against all defendants and conclude that the district court did not err in

denying Jannuzzo’s Rule 59(e) motion.

      AFFIRMED.




                                          12